DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election filed 15 June 2018 pursuant to the restriction requirement set forth 15 March 2018 was directed toward species of a honeycomb core and wood material for said core and claims 3-5 and 10-12 were withdrawn with traverse per said election. 
Applicant’s supplemental amendment filed 18 August 2021 does not properly list claims 3-5 and 10-12 in a withdrawn status as required per MPEP 714 (I)(C).  In the interest of advancing prosecution and in order to prevent a further non-compliant amendment action being issued, claims 3-5 and 10-12 will be treated as in a withdrawn status for the instant Office action.

Specification
The amendment filed 30 July 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  Paragraph 6 has been amended to recite a “foam reinforced grid core” which was not disclosed in the .
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 8 and 20-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 8 recites “an anti-warp composite material” and is considered new matter as applicant discloses where the composite stiffener is less likely to warp (Specification Paragraph 3, etc.), but there is no disclosure where a strengthening strip itself is an “anti-warp composite”.
Newly presented claim 20 recites “which possess the ability to accommodate unsupported spans of length with little to no deflection” and there is no recitation of this feature in applicant’s original disclosure.  Newly presented claim 21 recites “such as grain materials” (emphasis added).  Applicant discloses the use of wood, plywood, and wood fiber materials in the original disclosure, but does not disclose “wood grain” and this material is outside of the scope of the originally disclosed materials.  As such, these newly presented limitations are considered new matter

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-9 and 13-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 13, recite “the rigid material” and this phrase lacks antecedent basis as claims 1 and 8 have been amended to recite “each strengthening strip comprised of laminated metal and wood” and “each strengthening strip comprising an anti-warp composite material” and the previously presented phrase of “rigid material” was deleted.  In the interest of advancing prosecution the objected to phrase will be interpreted as “the strengthening strip”.
Claim 7 recites “the set of designed strengthening strips” and this phrase lacks antecedent basis as claim 1 only recites “strengthening strips”.  It is also unclear what “designed” encompasses or how this differs from “strengthening strips”.  Clarification is required.
Claim 8 recites “an anti-warp composite material” and it is unclear what “anti-warp” entails as any material will resist warpage to a degree by the virtue of having 
Claims 8-9 and 15-16 recite a “box-like grid structure” and “box-like core”.  The term “-like” renders the claims indefinite as this is a subjective term which is not defined within the claims or specification to indicate how close to a box shape is required by the claim and/or how far from the shape of a box is required by the claim.  Some objective standard must be provided in order to allow the public to determine the scope of the claim.  See MPEP 2173.05(b)(IV).  Claims 13-14 are included in this rejections as they depend upon a rejected claim.
Claim 15 recites “the box-like core” and this phrase lacks antecedent basis.  Further, claim 15 previously recites “a core having a plurality of sides” and it is unclear if “the box-like core” is the same as “a core having a plurality of sides”.  
Claim 16 recites “the plurality of box-like core sections” and this phrase lacks antecedent basis as claim 16 previously recites “a plurality of core sections”.  Claim 15 also recites “a core having a plurality of sides” and it is unclear if “the plurality of box-like core sections” is referencing “a plurality of core sections” of claim 16 or of claim 15.
Claims 15 and 17 also recite “a wood/metal laminated strengthening material” and this phrase is unclear if the intended meaning is “wood and metal” or a laminate or wood or metal in the alternative.  As such, the scope of the claims is unclear.  Claims 16 and 18-19 are included in this rejection as they depend upon a rejected claim.
Claims 20-21 recite “high strength”, “effectively stiff”, and “little to no deflection”, “combat the natural inclination of surface materials, such as, natural wood grain 
Claims 20-21 do not set forth any structural features other than the preamble of “Composite stiffeners” and it is suggested that applicant consider canceling these claims in response to the instant Office action as it is unclear what features applicant is presenting in these claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites “wherein the core comprises a box-like structure core” whereas independent claim 8 recites “a core having a box-like grid structure”.  The recitation of a “box-like structure core” is broader in scope than “a box-like grid structure”.  Accordingly, claim 9 does not further limit claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 6-9, 13-14, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Voelker (US 3,249,659).
Considering claim 1, Voelker teaches a composite panel comprised of grid core interposed between facing skins (Column 1 lines 9-12).  The top and bottom facing skins comprise wood, metal, etc. and combinations thereof (Column 2 lines 13-22 and Column 6 lines 4-17).  Figure 4 (reproduced below) depicts a multi-cellular honeycomb core with facing on either side (Column 6 lines 4-24).


    PNG
    media_image1.png
    327
    525
    media_image1.png
    Greyscale

While not teaching a singular example of the instantly claimed composite stiffener this would have been obvious to one of ordinary skill in the art as this is 
Considering claim 2, Figure 4 above depicts the core in a grid structure.
Considering claim 6, Voelker teaches where the skins comprise plywood (Column 6 lines 4-17).
Considering claim 7, due to indefiniteness as outlined above and in view of the teachings of Voelker reciting combinations thereof of the facing materials (Column 2 lines 13-22 and Column 6 lines 4-17), this is considered to render obvious the use of further laminated skin materials as claimed.
Considering claim 8, in addition to the combined facing sheets (strengthening strips of an anti-warp composite and an inner set of laminated layers) and core as outlined above, Figure 4 of Voelker teaches where the core is a “box-like grid structure” and discloses where the facing sheets are adhered via a foam plastic (Column 2 lines 26-33).
Considering claim 9, Figure 4 above depicts the core in a grid structure.
Considering claims 13-14
Considering claims 20-21, Voelker teaches a substantially identical composite stiffener as outlined above and is therefore considered to meet the claimed intended uses of the composite panels as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Voelker (US 3,249,659) in view of Kunz (US 2,501,180).
Considering claim 15, Voelker teaches a composite panel comprised of grid core interposed between facing skins (Column 1 lines 9-12).  The top and bottom facing skins comprise wood, metal, etc. and combinations thereof (Column 2 lines 13-22 and Column 6 lines 4-17).  Figure 4 (reproduced above) depicts a multi-cellular honeycomb core with facing on either side (Column 6 lines 4-24).  This is considered to teach a composite stiffener of a box-like core bonded to strengthening strips of wood and metal.  However, Voelker does not teach a plurality of these stiffeners.
In a related field of endeavor, Kunz teaches composite structures formed of plural corrugated panels (Column 1 lines 1-10).  Each panel is formed of a core of a corrugated strip bonded to face sheets (Column 2 lines 18-23).  Plural of these panels are assembled with further covering sheets there between (Column 2 lines 24-40) which results in a very rigid structure capable of withstanding high compressive force (Column 2 lines 41-47).
As both Voelker and Kunz teach composite panels of core materials and sheets they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Voelker with the combination of plural panels as 
Considering claim 16, Figure 3 of Kunz teaches a plurality of box-like core sections with composite panels dispersed below it and is considered to meet the instant claim due to indefiniteness as outlined above.

    PNG
    media_image2.png
    298
    307
    media_image2.png
    Greyscale

Considering claim 17, in addition to the disclosure of Voelker and Kunz regarding a plurality of composite stiffeners as outlined above in claim 15, Figure 4 of Voelker teaches where the core and the facing sheets are adhered via a foam plastic (Column 2 lines 26-33) and Figure 3 of Kunz depicts where the panels are stacked into a beam as no particular structure or length is recited in the instant claim using the broadest reasonable interpretation.  See MPEP 2111.01.
Considering claim 18, Kunz teaches in Figure 3 above where the panels are in the same direction (Column 4 lines 24-42).
Considering claim 19, Kunz teaches in Figure 4 where the panels are stacked in perpendicular layers (Column 4 lines 43-65).
Response to Arguments
Applicant's arguments filed 30 July 2021 have been fully considered but they are not persuasive.  Applicant argues that the amendments to the claims is an enhancement over previously patented materials and is an improvement as it can be used in long spans and resists bending and warping (remarks 30 July 2021).  This is not persuasive as no specific degree or allowance of bending and warping is recited within the instant claims features on which applicant relies (i.e. a lack of bending and warping in exceptionally large projects) are claimed.  See MPEP 2145 (VI).
In response to the instant Office action, applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kohn et al. (US 4,428,993) teaches the conventional use of Al-sheets for composite panels.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee. 
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784